--------------------------------------------------------------------------------

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT is made effective as of the 22nd day of June, 2005, by
and among Phage Genomics, Inc. (the “Optionee”), K. Ian Matheson (“Matheson”),
Searchlight Minerals, Inc. and Pilot Plant Inc., (together the “Optionors”) (the
"Extension Agreement").

WHEREAS:

A.          The Optionors, the Optionee and Matheson are parties to a Letter
Agreement dated as of February 8, 2005, (the "Letter Agreement"), wherein the
Optionors agreed to assign, subject to the fulfillment of certain conditions,
all of their right title and interest in the following Nevada mineral claims to
the Optionee:

Nevada Mineral Claim  Serial Number Rio Raga 300  NMC 600834  Rio Raga 301  NMC
600835  Rio Raga 302  NMC 600836  Rio Raga 303  NMC 600837  Rio Raga 307  NMC
600841  Rio Raga 309  NMC 600843  Rio Raga 312  NMC 600846  Rio Raga 313  NMC
600847 


B.           The Optionors and the Optionee mutually desire to extend the
corporate restructuring date set out in Section 7 to the Letter Agreement (the
“Restructuring Date”) upon the terms and conditions set forth herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises
contained herein and for other good and valuable consideration, the parties
agree as follows:

1.          Extension of Restructuring Date. Section 7 of the Letter Agreement
is hereby revised to read as follows:

> “Phage is completing a corporate restructuring and Phage will issue the
> securities as set forth in this agreement upon completion of the restructuring
> which will be completed on or before June 30, 2005.”

2.          No Other Modification. The parties confirm that the terms, covenants
and conditions of the Letter Agreement remain unchanged and in full force and
effect, except as modified by this Agreement.

3.          Headings. The headings of the various sections of this Extension
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Extension Agreement.

4.          Counterparts. This Extension Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.

5.          Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

--------------------------------------------------------------------------------

2

6.          Entire Agreement. This Extension Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Extension
Agreement as of the date first written above.

PHAGE GENOMICS, INC.    PILOT PLANT INC. by its authorized signatory:    by its
authorized signatory:             /s/ K. Ian Matheson    /s/ K. Ian Matheson
Signature of Authorized Signatory    Signature of Authorized Signatory          
  K. Ian Matheson    K. Ian Matheson Name of Authorized Signatory    Name of
Authorized Signatory             President    President Position of Authorized
Signatory    Position of Authorized Signatory       SEARCHLIGHT MINERALS, INC. 
by its authorized signatory:      /s/ K. Ian Matheson  Signature of Authorized
Signatory      K. Ian Matheson  Name of Authorized Signatory      President 
Position of Authorized Signatory        SIGNED, SEALED AND DELIVERED  BY K. IAN
MATHESON in the presence of:        /s/ Bill Trempe   /s/ K. Ian Matheson
Signature of Witness    K. IAN MATHESON   Bill Trempe Name of Witness        651
Thousand Oaks     Address of Witness     


--------------------------------------------------------------------------------